Case 3:19-cv-01054-JPG-RJD Document 1-1 Filed 09/27/19 Page 1 of 3 Page ID #4



                                                                                                FILED
                                                                                                Franklin Co. Circuit Court
                                                                                                2nd Judicial Circuit
                                                                                                Date: 8/19/2019 12:00 AM
                                                                                                Jim Muir




                                IN THE CIRCUIT COURT OF FRANKLIN COUNTY, ILLINOIS

         THE HANOVER INSURANCE GROUP A/S/O
         JOSHUA FORTE, ANGELA FORTE
              Plaintiff(s),

         v.
                                                                               Case No.
                                                                                          2019L60
         ROBERTO CENDENO HERNANDEZ

         EMC AUTO TRANSPORT, LLC.
              Dcfendant(s),




                                                            COMPLAINT

         COMES NOW Plaintiffs) by and through its attorney Christopher Dttrso of Evans and Dixon, LLC and

         stares to the Court as follows:

                   That the Plaintiff The Hanover Insurance Company, is a corporation duly organized and licensed
                   to do business in the State of Illinois, engaged in Ihc business of providing insurance coverage,         i


                   including automobile ihsurance coverage.
         2.        That at all time referred to herein Plaintiffs insured was the owner of a motor vehicle.
         3.        Defendant, Roberto Cendeno Hernandez was acting as an agent or employee of the Defendant
         EMC Auto Transport, LLC., at the time of the accident.
         4.        Defendant Hernandez is a resident of LEE County, Slate of Florida.
         5.        Defendant EMC Auto Transport, LLC. is a Florida Limity Liability Corporation.
         6.        That on or about August 24, 2017, the motor vehicle of Plaintiffs insured, Joshua Forte was on
                   NB Interstate 67 at or near Mile Marker 72, Browning Township Illinois, being an open and
                   public street in County of Franklin, State of Illinois.
         7.        That at said time and place the Defendant did carelessly and negligently operate his/her motor
                   vehicle, to wit:
                   a.          Failure to yield
                   b.          Failure to keep a proper lookout
                   c.          Failure to reduce speed to avoid an accident
                   d.          Improper lane usage.




                                                                                                    lZj
         I L_0 III File No.: I9-I720                              Page lol'3
Case 3:19-cv-01054-JPG-RJD Document 1-1 Filed 09/27/19 Page 2 of 3 Page ID #5




         8.         That at said lime and place, Defendant carelessly and negligently caused a portion of the vehicle
                    that hc/slic was operating to strike and collide with Plaintiff’s insured's vehicle, causing said
                    vehicle to be damaged and depreciated in the amount of $22,398.58.
         9.         By reason of the collision and the legal liability imposed on Plaintiff by the policy of insurance,
                    Plaintiff was obligated to pay, and did pay to or on behalf of Plaintiffs insureds the sum of
                    $22,398.58 for property damage caused by Defendant's negligence.
         10.        The Plaintiffs insured paid a deductible under ihe terms of the above mentioned policy of
                    insurance.

         I I.       Pursuant to the subrogation agreement in Plaintiffs policy of insurance with Joshua Forte and by
                    operation of law, Plaintiff is subrogated to Joshua Forte, and became such when payments were
                    made on his/her behalf.
         WHEREFORE, Plaintiff(s) requests that:
                    Plaintiff be subrogated to all rights of Joshua Forte as against Defendant for $22,398.58, the
                    amount of the payments made to or on behalf of Joshua Forte;
         2.         The Court award judgment in favor of the Plaintiff and against the Defendants in the amount of
                    $22,398.58 to compensate Plaintiffs), together with costs herein expended, and for any further
                    relief this Court deems just and proper.


                                                               COUNT II


          ! - 11. Plaintiff hereby reincorporates and re-alleges the allegations of Count 1, 1 through 11 as if set
                    forth fully herein.
          12.       By reason of the collision and the legal liability imposed on Plaintiff by the policy of insurance,
                    Plaintiff was obligated to pay, and did pay to or on behalf of Plaintiffs insureds the sum in excess

                    550,000.00 for bodily injuries caused by Defendant’s negligence.

          13.       Pursuant to the subrogation agreement in Plaintiffs policy of insurance with Joshua Forte and
                    Angela Forte and by operation of law, Plaintiff is subrogated to Joshua Forte and Angela Forte,
                    and became such when payments were made on his/her behalf.
          M.        That s a result of Defendant's carelessness and negligence, Plaintiffs insureds suffered personal
                     injuries, and incurred medical bills to treat those injuries, to wit: contusions, lacerations, sprains,
                    strains of head, neck, back shoulders, arms and legs; lost income and has had to pay, and will
                    continue to pay sums for medical are and drugs all to Plaintiffs damage in the amount in excess
                    of$50,000.00.




          ll._01ll File No.: 19-1720                            Page 2of3
    Case 3:19-cv-01054-JPG-RJD Document 1-1 Filed 09/27/19 Page 3 of 3 Page ID #6




             WHEREFORE, Plaintiffs) requests that:
                       Plaintiff be subrogated to all rights of Joshua Forte and Angela Forte as against Defendant for an
                       amount in excess of $50,000.00, the amount of the payments made to or on behalf of Joshua
                       Forte and Angela Forte;
             2.        The Court award judgment in favor of the Plaintiff and against the Defendants in the amount in
                       excess of $50,000.00 to compensate Plaintiffs), together with costs herein expended, and for any
                       further relief this Court deems just and proper.

                                                                Evans and D/ixplk LI.



                                                                Christopher R. Durso 6298349(802
                                                                Attorneys for Plaintiff
                                                                211 North Broadway Suite 2500
                                                                St. Louis MO 63102
                                                                Phone:(314) 436-6757
                                                                Fax: (314)436-2066
                                                                Email: cdurso@evans-dixon.com




              IL_QI 51 pile No.: 19*1720                          Page 3of3

                                                                                                                            !
I
